''i   -&!
 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                                   UNITED STATES DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                                                   JUDGMENT IN A CRIMINAL CASE
                                                   V.                                                                   (For Offenses Committed On or After November 1, 1987)


                        Jesus Armando Medina-Zauala                                                                     Case Number: 3:19-mj-24181




 REGISTRATION NO. 90864298
                                                                                                                                                                       OCT 1 6 2019
 THE DEFENDANT:
  [:gJ pleaded guilty to count( s) _l. .:.o_f.. :.C. .:.o. .:.m::cp.. :.la.. :.i. .:.nt.:.___ _ _ _ _ _ _ _ _ _---1,s,.o,,_3...:.i...:.!=::..:t:.,_-'-"'g,_,,;;C!Ji-~"'/,.,_g.LTRul"--CC.Tl\lc.110::i:Ui.RfNTIHI
      •was found guilty to count(s)                                                                                                                                                           DEPUTY
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                               Nature of Offense                                                                                                      Cijunt Number(s)
 8: 1325                                       ILLEGAL ENTRY (Misdemeanor)                                                                                            1

      •     The defendant has been found not guilty on count(s)
                                         ----------------~--
      •     Count(s)
                          ------------------
                                             dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                         A         TIME SERVED                                                 • ________ days
      cgJ  Assessment: $10 WAIVED IZI Fine: WAIVED
      [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days                                                                                                      i
                                                                                                                                                                                                                   ·:-,{
                                                                                                                                                                                                                     ,.j.!'
                                                                                                                                                                                                                        . ·•·

 of any change of name, residence, or mailing address until all fines, restitution, costs, and specia/ ,assessments                                                                                                   ·,

 im~osed by this judgment are fully ~aid. If ord~red to pay restitution, the _def~ndant shall notify t~.'e . court and                                                                                             ::·-:{-
 Umted States Attorney of any matenal change m the defendant's economic circumstances.                 '·'5
                                                                                                                   Wednesday, October 16, 2019
                                                                                                                   Date of Imposition of Sentence



                                                                                                                  I~~ARRYM. KUR!lliN
                                                                                                                  UNITED STATES MAGISTRATE JUDGE

                                            ·t'
                                           \:{$:

 Clerk's Office Cqpy                                                                                                                                                               3:19-mj-24181
